 Exhibit 10.1

 

J.P. MORGAN SECURITIES LLC

 

PURCHASE AGREEMENT

 

IMMUNOGEN, INC.

 

4.50% Convertible Senior Notes due 2021

 

Purchase Agreement

 

June 15, 2016

 

J.P. Morgan Securities LLC

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

Ladies and Gentlemen:

 

ImmunoGen, Inc., a Massachusetts corporation (the “Company”), proposes to issue
and sell to the several initial purchasers listed in Schedule 1 hereto (the
“Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $100,000,000 principal amount of its 4.50% Convertible Senior
Notes due 2021 (the “Underwritten Securities”) and, at the option of the Initial
Purchasers, up to an additional $15,000,000 principal amount of its
4.50% Convertible Senior Notes due 2021 (the “Option Securities”) if and to the
extent that the Initial Purchasers shall have determined to exercise the option
to purchase such 4.50% Convertible Senior Notes due 2021 granted to the Initial
Purchasers in Section 2 hereof.  The Underwritten Securities and the Option
Securities are herein referred to as the “Securities”.  The Securities will be
convertible into shares (the “Underlying Securities”) of common stock of the
Company, par value $0.01 per share (the “Common Stock”).  The Securities will be
issued pursuant to an Indenture to be dated as of June 20, 2016  (the
“Indenture”), between the Company and Wilmington Trust, National Association, as
trustee (the “Trustee”).

 

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

 

1.                                      Offering Memorandum and Transaction
Information.  The Securities will be sold to the Initial Purchasers without
being registered under the Securities Act of 1933, as amended (the “Securities
Act”), in reliance upon an exemption therefrom.  The Company has prepared a
preliminary offering memorandum dated June 13, 2016 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Company and the
Securities.  Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (this “Agreement”). 
The Company hereby confirms that it has authorized the use of the Preliminary

 

1

--------------------------------------------------------------------------------


 

Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement.  References herein to the Preliminary Offering Memorandum, the Time
of Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum or the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein.

 

At or prior to 6:00 a.m. New York City time on June 15, 2016 (the “Time of
Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto
and by the term sheet listed on Annex C hereto.

 

2.                                      Purchase and Resale of the Securities. 
(a)  The Company agrees to issue and sell the Underwritten Securities to the
several Initial Purchasers as provided in this Agreement, and each Initial
Purchaser, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, agrees, severally
and not jointly, to purchase from the Company the respective principal amount of
Underwritten Securities set forth opposite such Initial Purchaser’s name in
Schedule 1 hereto at a price equal to 97.0% of the principal amount thereof (the
“Purchase Price”) plus accrued interest, if any, from June 20, 2016 to the
Closing Date (as defined below).

 

In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement, and the Initial
Purchasers, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, shall have the
option to purchase, severally and not jointly, from the Company the Option
Securities at the Purchase Price plus accrued interest, if any, from June 20,
2016 to the date of payment and delivery.

 

If any Option Securities are to be purchased, the principal amount of Option
Securities to be purchased by each Initial Purchaser shall be the principal
amount of Option Securities which bears the same ratio to the aggregate
principal amount of Option Securities being purchased as the principal amount of
Underwritten Securities set forth opposite the name of such Initial Purchaser in
Schedule 1 hereto (or such amount increased as set forth in Section 10 hereof)
bears to the aggregate principal amount of Underwritten Securities being
purchased from the Company by the several Initial Purchasers, subject, however,
to such adjustments to eliminate Securities in denominations other than $1,000
as the Representative in its sole discretion shall make.

 

The Initial Purchasers may exercise the option to purchase the Option Securities
at any time in whole, or from time to time in part, on or before the thirtieth
(30th) day following the date of this Agreement, solely to cover the
overallotment of the Securities, by written notice from the Representative to
the Company.  Such notice shall set forth the aggregate principal amount of
Option Securities plus accrued interest as to which the option is being
exercised and the date and time when the Option Securities are to be delivered
and paid for which may be the same date and time as the Closing Date (as
hereinafter defined) but shall not be earlier than the Closing Date nor later
than the tenth full business day (as hereinafter defined) after the date of such
notice (unless such time and date are postponed in accordance with the
provisions of Section 10 hereof).  Any such notice shall be given at least two
business days prior to the date and time of delivery specified therein.

 

2

--------------------------------------------------------------------------------


 

(b)                                 The Company understands that the Initial
Purchasers intend to offer the Securities for resale on the terms set forth in
the Time of Sale Information.  Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                                     it is a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act (a “QIB”) and an
accredited investor within the meaning of Rule 501(a)  of Regulation D under the
Securities Act (“Regulation D”);

 

(ii)                                  it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

 

(iii)                               (A)                               it has not
sold the Securities as part of the initial offering except to persons whom it
reasonably believes to be QIBs in transactions pursuant to Rule 144A under the
Securities Act (“Rule 144A”) and in connection with each such sale, it has taken
or will take reasonable steps to ensure that the purchaser of the Securities is
aware that such sale is being made in reliance on Rule 144A; or

 

(B)                               it has not solicited offers for, or offered or
sold, and will not solicit offers for, or offer or sell, the Securities as part
of their initial offering outside the United States except in accordance with
the restrictions set forth in Annex B hereto.

 

(c)                                  Each Initial Purchaser acknowledges and
agrees that the Company and, for purposes of the “no registration” opinions to
be delivered to the Initial Purchasers pursuant to Sections 6(f) and 6(h),
counsel for the Company and counsel for the Initial Purchasers, respectively,
may rely upon the accuracy of the representations and warranties of the Initial
Purchasers, and compliance by the Initial Purchasers with their agreements,
contained in paragraph (b) above (including Annex B hereto), and each Initial
Purchaser hereby consents to such reliance.

 

(d)                                 The Company acknowledges and agrees that the
Initial Purchasers may offer and sell Securities to or through any affiliate of
an Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser.

 

(e)                                  Payment for the Securities shall be made by
wire transfer in immediately available funds to the account specified by the
Company to the Representative in the case of the Underwritten Securities, at the
offices of Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022 at
10:00 A.M. New York City time on June 20, 2016, or at such other time or place
on the same or such other date, not later than the fifth business day
thereafter, as the Representative and the Company may agree upon in writing or,
in the case of the Option Securities, on the date and at the time and place
specified by the Representative in the written notice of the Initial Purchasers’
election to purchase such Option Securities.  The time and date of such payment
for the Underwritten Securities is referred to herein as the “Closing Date” and
the time and date for such payment for the Option Securities, if other than the
Closing Date, is herein referred to as the “Additional Closing Date”.

 

Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of The Depository Trust Company (“DTC”), for the respective accounts of the
several Initial Purchasers of the Securities to be purchased on such date of one
or more global notes representing the Securities (collectively, the “Global
Note”), with any transfer taxes payable in connection with the sale of such
Securities duly paid by the Company.  The Global Note will be made

 

3

--------------------------------------------------------------------------------


 

available for inspection by the Representative at the office of J.P. Morgan
Securities LLC set forth above not later than 1:00 P.M., New York City time, on
the business day prior to the Closing Date or the Additional Closing Date, as
the case may be.

 

(f)                                   The Company acknowledges and agrees that
each Initial Purchaser is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company or any other person.  Additionally, neither the
Representative nor any other Initial Purchaser is advising the Company or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction.  The Company shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Initial Purchasers shall have no responsibility or liability to the Company with
respect thereto. Any review by the Representative or any Initial Purchaser of
the Company, the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the Representative
or such Initial Purchaser and shall not be on behalf of the Company or any other
person.

 

3.                                      Representations and Warranties of the
Company.  The Company represents and warrants to each Initial Purchaser that:

 

(a)                                 Preliminary Offering Memorandum.  The
Preliminary Offering Memorandum, as of its date, did not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Preliminary Offering Memorandum, it
being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in
Section 7(b) hereof.

 

(b)                                 Time of Sale Information. The Time of Sale
Information, at the Time of Sale, did not, and at the Closing Date and as of the
Additional Closing Date, as the case may be, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company makes no
representation or warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in such Time of Sale Information, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in Section 7(b) hereof.
 No statement of material fact included in the Offering Memorandum has been
omitted from the Time of Sale Information and no statement of material fact
included in the Time of Sale Information that is required to be included in the
Offering Memorandum has been omitted therefrom.

 

(c)                                  Additional Written Communications;
Permitted General Solicitation.  Other than the Preliminary Offering Memorandum
and the Offering Memorandum, the Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to (x) any “written
communication” (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Company or its agents and representatives (other
than a

 

4

--------------------------------------------------------------------------------


 

communication referred to in clauses (i), (ii) and (iii) below) an “Issuer
Written Communication”) other than (i) the Preliminary Offering Memorandum,
(ii) the Offering Memorandum, (iii) the documents listed on Annex A hereto,
including a term sheet substantially in the form of Annex C hereto, which
constitute part of the Time of Sale Information, and (iv) each electronic road
show and any other written communications approved in writing in advance by the
Representative (other than a Permitted General Solicitation (as defined below),
in each case used in accordance with Section 4(c) or (y) any general
solicitation other than (i) any such solicitation listed on Annex D hereto or
(ii) in accordance with Section 4(p) hereof (each such solicitation referred to
in clauses (i) and (ii), a “Permitted General Solicitation”.  Each such Issuer
Written Communication does not conflict with the information contained in the
Time of Sale Information, and when taken together with the Time of Sale
Information, did not, and at the Closing Date and as of the Additional Closing
Date, as the case may be, will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representation or warranty with
respect to any statements or omissions made in each such Issuer Written
Communication in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in such Issuer Written
Communication, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section 7(b) hereof.

 

(d)                                 Offering Memorandum.  As of the date of the
Offering Memorandum and as of the Closing Date and as of the Additional Closing
Date, as the case may be, the Offering Memorandum does not and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Offering
Memorandum, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section 7(b) hereof.

 

(e)                                  Incorporated Documents.  The documents
incorporated by reference in the Offering Memorandum or the Time of Sale
Information, when they were filed with the Commission conformed or will conform,
as the case may be, in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Exchange Act”) and such documents
did not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

(f)                                   Financial Statements.  The financial
statements and the related notes thereto of the Company and its consolidated
subsidiaries included or incorporated by reference the Time of Sale Information
and the Offering Memorandum present fairly the financial position of the Company
and its consolidated subsidiaries as of the dates indicated and the results of
their operations and the changes in their cash flows for the periods specified,
it being understood that unaudited interim financial statements are subject to
normal year-end adjustments; such financial statements have been prepared in
conformity with generally accepted accounting principles(“GAAP”) in the United
States applied on a consistent basis throughout the periods covered thereby,
except as may be otherwise specified therein or to the extent unaudited interim
financial statements exclude footnotes or may be condensed or summary
statements, and any supporting schedules included or incorporated by reference
in the Offering Memorandum present fairly the information required to be stated
therein; and the

 

5

--------------------------------------------------------------------------------


 

other financial information included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum has been derived from the
accounting records of the Company and its consolidated subsidiaries and presents
fairly the information shown thereby.

 

(g)                                  No Material Adverse Change.  Since the date
of the most recent financial statements of the Company included or incorporated
by reference in each of the Time of Sale Information and the Offering
Memorandum, (i) there has not been any change in the capital stock (other than
the issuance of Common Stock issued pursuant to the exercise of stock options or
redemption of deferred Common Stock under the Company Stock Plans (as defined
below) and the issuance of restricted stock under the Company Stock Plans),
long-term debt, notes payable or current portion of long-term debt of the
Company or any of its subsidiaries, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock, or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the business, properties,
management, financial position, stockholders’ equity, results of operations or
business prospects of the Company and its subsidiaries taken as a whole;
(ii) neither the Company nor any of its subsidiaries has entered into any
transaction or agreement that is material to the Company and its subsidiaries
taken as a whole or incurred any liability or obligation, direct or contingent,
that is material to the Company and its subsidiaries taken as a whole; and
(iii) neither the Company nor any of its subsidiaries has sustained any material
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, except in each case as otherwise disclosed
in each of the Time of Sale Information and the Offering Memorandum.

 

(h)                                 Organization and Good Standing.  The Company
and each of its subsidiaries have been duly organized and are validly existing
and in good standing under the laws of their respective jurisdictions of
organization, are duly qualified to do business and are in good standing in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification, and have the
corporate power and authority necessary to own or hold their respective
properties and to conduct the businesses in which they are engaged, except where
the failure to be so qualified or in good standing or have such power or
authority would not, individually or in the aggregate, have a material adverse
effect on the business, properties, management, financial position,
stockholders’ equity, results of operations or business prospects of the Company
and its subsidiaries taken as a whole or on the performance by the Company of
its obligations under the Transaction Documents (as defined below) (a “Material
Adverse Effect”).  The subsidiaries listed in Schedule 2 to this Agreement are
the only significant subsidiaries of the Company.

 

(i)                                     Capitalization.  The Company has an
authorized capitalization as set forth in the Time of Sale Information and the
Offering Memorandum under the heading “Capitalization”; all the outstanding
shares of capital stock of the Company have been duly and validly authorized and
issued and are fully paid and non-assessable and are not subject to any
pre-emptive or similar rights; except as described in or expressly contemplated
by the Time of Sale Information and the Offering Memorandum, there are no
outstanding rights (including, without limitation, pre-emptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
shares of capital stock or other equity interest in the Company or any of its
subsidiaries, or any contract, commitment, agreement, understanding or
arrangement of any kind relating to the issuance of any capital stock of the
Company or any such subsidiary, any such convertible or exchangeable securities
or any such rights, warrants or options; the capital stock of the Company
conforms in all material respects to the description thereof contained in the
Time of Sale Information and the Offering Memorandum; and all the outstanding
shares of capital stock or other equity interests of each subsidiary owned,
directly or indirectly, by the Company have been duly and validly authorized and
issued, are fully paid and non-assessable and are owned directly or indirectly
by the Company, free and clear of

 

6

--------------------------------------------------------------------------------


 

any lien, charge, encumbrance, security interest, restriction on voting or
transfer or any other claim of any third party.

 

(j)                                    Stock Options.  With respect to the stock
options (the “Stock Options”) granted pursuant to the stock-based compensation
plans of the Company and its subsidiaries (the “Company Stock Plans”), (i) each
grant of a Stock Option was duly authorized no later than the date on which the
grant of such Stock Option was by its terms to be effective (the “Grant Date”)
by all necessary corporate action, including, as applicable, approval by the
board of directors of the Company (or a duly constituted and authorized
committee thereof) and any required stockholder approval by the necessary number
of votes or written consents, and the award agreement governing such grant (if
any) was duly executed and delivered by each party thereto, (ii) each such grant
was, in all material respects, made in accordance with the terms of the Company
Stock Plans, the Exchange Act and all other applicable laws and regulatory
rules or requirements, including the Code, the rules of the Nasdaq Global Select
Market (the “Exchange”) and any other exchange on which Company securities are
traded, and (iii) each such grant was, in all material respects, properly
accounted for in accordance with GAAP in the financial statements (including the
related notes) of the Company and disclosed in the Company’s filings with the
Commission in accordance with the Exchange Act and all other applicable laws.
The Company has not knowingly granted, and there is no and has been no policy or
practice of the Company of granting, Stock Options prior to, or otherwise
coordinate the grant of Stock Options with, the release or other public
announcement of material information regarding the Company or its subsidiaries
or their results of operations or prospects.

 

(k)                                 Due Authorization.  The Company has full
right, power and authority to execute and deliver this Agreement, the Indenture,
and the Securities (collectively, the “Transaction Documents”) and to perform
its obligations hereunder and thereunder; and all action required to be taken
for the due and proper authorization, execution and delivery by it of each of
the Transaction Documents and the consummation by it of the transactions
contemplated thereby or by the Time of Sale Information and the Offering
Memorandum has been duly and validly taken.

 

(l)                                     The Indenture.  The Indenture has been
duly authorized by the Company and, when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute a
valid and legally binding agreement of the Company enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability (collectively, the ““Enforceability Exceptions”); and the
Indenture will conform in all material respects to the applicable requirements
of the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”).

 

(m)                             Purchase Agreement.  This Agreement has been
duly authorized, executed and delivered by the Company.

 

(n)                                 The Securities.  The Securities to be issued
and sold by the Company hereunder have been duly authorized by the Company and,
when duly executed, authenticated, issued and delivered as provided in the
Indenture and paid for as provided herein, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

 

(o)                                 The Underlying Securities.  Upon issuance
and delivery of the Securities in accordance with this Agreement and the
Indenture, the Securities will be convertible at the option of the holder
thereof into shares of the Underlying Securities in accordance the terms of the
Securities; the Underlying Securities reserved for issuance

 

7

--------------------------------------------------------------------------------


 

upon conversion of the Securities have been duly authorized and reserved and,
when issued upon conversion of the Securities in accordance with the terms of
the Securities, will be validly issued, fully paid and non assessable, and the
issuance of the Underlying Securities will not be subject to any preemptive or
similar rights.

 

(p)                                 Descriptions of the Transaction Documents. 
Each Transaction Document conforms in all material respects to the description
thereof contained in each of the Time of Sale Information and the Offering
Memorandum.

 

(q)                                 No Violation or Default.  Neither the
Company nor any of its subsidiaries is (i) in violation of its charter or
by-laws or similar organizational documents; (ii) in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any property or asset of the Company or any of its subsidiaries is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(r)                                    No Conflicts.  The execution, delivery
and performance by the Company of each of the Transaction Documents, the
issuance and sale of the Securities (including the issuance of the Underlying
Securities upon conversion thereof) and the consummation of the transactions
contemplated by the Transaction Documents or the Time of Sale Information and
the Offering Memorandum will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
result in the termination or acceleration of, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or asset of the
Company or any of its subsidiaries pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any property or asset of the Company or any of
its subsidiaries is subject, (ii) result in any violation of the provisions of
the charter or by-laws or similar organizational documents of the Company or any
of its subsidiaries or (iii) result in the violation of any law or statute or
any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(s)                                   No Consents Required.  No consent,
approval, authorization, order, registration or qualification of or with any
court or arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company of each of the Transaction
Documents, the issuance and sale of the Securities (including the issuance of
the Underlying Securities upon conversion thereof) and the consummation of the
transactions contemplated by the Transaction Documents or the Time of Sale
Information and the Offering Memorandum, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state or foreign securities laws in connection with the
purchase and resale of the Securities by the Initial Purchasers.

 

(t)                                    Legal Proceedings.  Except as described
in each of the Time of Sale Information and the Offering Memorandum, there are
no legal, governmental or regulatory investigations, actions, suits or
proceedings (“Actions”) pending to which the Company or any of its subsidiaries
is or may be a party or to which any property of the Company or any of its
subsidiaries is or may be the subject that, individually or in the aggregate, if
determined adversely to the Company or any of its subsidiaries, would reasonably
be expected to

 

8

--------------------------------------------------------------------------------


 

have a Material Adverse Effect; and, to the knowledge of the Company, no such
Actions are threatened or contemplated by any governmental or regulatory
authority or threatened by others.

 

(u)                                 Independent Accountants.  Ernst & Young LLP,
who have certified certain financial statements of the Company and its
subsidiaries is an independent registered public accounting firm with respect to
the Company and its subsidiaries within the applicable rules and regulations
adopted by the Commission and the Public Company Accounting Oversight Board
(United States) and as required by the Securities Act.

 

(v)                                 Title to Real and Personal Property.  Except
as described in each of the Time of Sale Information and the Offering Memorandum
and except with respect to the real and personal property held by Hurricane,
LLC, a Massachusetts limited liability company, the Company and its subsidiaries
have good and marketable title in fee simple (in the case of real property) to,
or have valid rights to lease or otherwise use, all items of real and personal
property that are material to the respective businesses of the Company and its
subsidiaries, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and its subsidiaries or (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

(w)                               Intellectual Property.  (i) Except as
described in each of the Time of Sale Information and the Offering Memorandum,
the Company and its subsidiaries own, or have obtained valid and enforceable
licenses for, or other rights to use, the inventions, patent applications,
patents, trademarks (both registered and unregistered), trade names, copyrights,
trade secrets and other proprietary information (collectively, the “Intellectual
Property”) described in each of the Time of Sale Information and the Offering
Memorandum as being owned or licensed by them; to the Company’s knowledge and
except as described in each of the Time of Sale Information and the Offering
Memorandum, the Company and its subsidiaries own, or have obtained valid and
enforceable licenses for, or other rights to use, all Intellectual Property used
in, or necessary for the conduct of, their respective businesses as described in
each of the Time of Sale Information and the Offering Memorandum, except as
would not reasonably be expected to have a Material Adverse Effect; to the
Company’s knowledge, there is no pending or threatened action, suit, proceeding
or claim by others that the Company infringes or otherwise violates any
Intellectual Property rights of others, except as would not reasonably be
expected to have a Material Adverse Effect, and the Company is unaware of any
facts which could form a reasonable basis for any such claim; and none of the
technology employed by the Company has been obtained or is being used by the
Company in violation of any contractual obligation binding on the Company or, to
the Company’s knowledge, upon any of its officers, directors or employees.  To
the Company’s knowledge, there are no third parties who have or will be able to
establish rights to any Intellectual Property described in each of the Time of
Sale Information and the Offering Memorandum as exclusively owned or exclusively
licensed by the Company, except as would not reasonably be expected to have a
Material Adverse Effect or except for licenses granted in writing by the Company
or its subsidiaries to any third-parties (“Exclusive Intellectual Property”);
there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the Company’s ownership or rights in
or to any Exclusive Intellectual Property, and the Company is unaware of any
facts which would form a reasonable basis for any such claim except as could not
reasonably be expected to have a Material Adverse Effect; there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the validity or scope of any Exclusive Intellectual Property,
and the Company is unaware of any facts which would form a reasonable basis for
any such claim except as could not reasonably be expected to have a Material
Adverse Effect; to the Company’s knowledge, there is no patent or patent
application that contains claims that interfere with the issued or pending
claims of any of the Intellectual Property except as would not reasonably be
expected to have a Material Adverse Effect; and to the Company’s knowledge,
there is no prior art material to any patent or patent application of the

 

9

--------------------------------------------------------------------------------


 

Exclusive Intellectual Property that has not been disclosed to the U.S. Patent
and Trademark Office, except as would not reasonably be expected to have a
Material Adverse Effect.

 

(x)                                 No Undisclosed Relationships.  No
relationship, direct or indirect, exists between or among the Company or any of
its subsidiaries, on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company or any of its subsidiaries, on the other,
that would be required by the Securities Act to be described in a registration
statement to be filed with the Commission as of the date hereof and that is not
so described in each of the Time of Sale Information and the Offering
Memorandum.

 

(y)                                 Investment Company Act.  The Company is not
and, after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Time of Sale Information
and the Offering Memorandum, will not be required to register as an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “Investment Company Act”).

 

(z)                                  Taxes.  The Company and its subsidiaries
have paid all federal, state, local and foreign taxes required to be paid and
filed all tax returns required to be filed through the date hereof; and except
as otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company or any of its subsidiaries or any
of their respective properties or assets, except, in each case, where such
failure to file or such tax deficiency would not have a Material Adverse Effect.

 

(aa)                          Licenses and Permits.  The Company and its
subsidiaries possess all licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in each of
the Time of Sale Information and the Offering Memorandum, except where the
failure to possess or make the same would not, individually or in the aggregate,
have a Material Adverse Effect; and except as described in each of the Time of
Sale Information and the Offering Memorandum, neither the Company nor any of its
subsidiaries has received notice of any revocation or modification of any such
license, certificate, permit or authorization or has any reason to believe that
any such license, certificate, permit or authorization will not be renewed in
the ordinary course.

 

(bb)                          No Labor Disputes.  No labor disturbance by or
dispute with employees of the Company or any of its subsidiaries exists or, to
the best knowledge of the Company, is contemplated or threatened and the Company
is not aware of any existing or imminent labor disturbance by, or dispute with,
the employees of any of its or its subsidiaries’ principal suppliers,
contractors or customers, except as would not have a Material Adverse Effect.

 

(cc)                            Compliance with and Liability under
Environmental Laws; Hazardous Materials.  Except, in each case set forth in this
section (aa), as described in each of the Time of Sale Information and the
Offering Memorandum, or as would not, individually or in the aggregate, have a
Material Adverse Effect, (i) the Company and each of its subsidiaries and their
respective properties, assets and operations are in compliance with
Environmental Laws (as defined below), (ii) there are no past or present events,
conditions, circumstances, activities, practices, actions, omissions or plans
that could reasonably be expected to give rise to any costs or liabilities to
the Company or any of its subsidiaries under, or to interfere with or prevent
compliance by the Company or any of its subsidiaries with, Environmental Laws,
(iii) none of the Company or any of its subsidiaries (A) to the knowledge of the
Company, is the subject of any investigation, (B) has received any notice or
claim, (C) is a party to any pending or, to the Company’s knowledge, threatened
action, suit or

 

10

--------------------------------------------------------------------------------


 

proceeding, (D) is bound by any judgment, decree or order or (E) has entered
into any agreement, in each case relating to any alleged violation of any
Environmental Law or any actual or alleged release or threatened release or
cleanup at any location of any Hazardous Materials (as defined below) (as used
herein, “Environmental Law” means any federal, state, local or foreign law,
statute, ordinance, rule, regulation, order, decree, judgment, injunction,
permit, license, authorization or other binding requirement, or common law,
relating to human health or safety or the protection, cleanup or restoration of
the environment or natural resources, including those relating to the
distribution, processing, generation, treatment, storage, disposal,
transportation, other handling or release or threatened release of Hazardous
Materials, and “Hazardous Materials” means any material (including, without
limitation, pollutants, contaminants, hazardous or toxic substances or wastes)
that is regulated by or may give rise to liability under any Environmental Law).

 

(dd)                          Compliance with ERISA.  (i) Each employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), for which the Company or any member
of its “Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in material compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code, whether
or not waived, has occurred or is reasonably expected to occur; (iv) either the
fair market value of the assets of each Plan, which is required to be funded
under the Code or ERISA, exceeds the present value of all benefits accrued under
such Plan (determined based on those assumptions used to fund such Plan) or each
such Plan is funded in accordance with ERISA or the Code; (v) no “reportable
event” (within the meaning of Section 4043(c) of ERISA) has occurred or is
reasonably expected to occur; (vi) neither the Company nor any member of the
Controlled Group has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation, in the ordinary course and without
default) in respect of a Plan (including a “multiemployer plan”, within the
meaning of Section 4001(a)(3) of ERISA); and (vii) there is no pending audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other governmental agency or any
foreign regulatory agency with respect to any Plan that could reasonably be
expected to result in material liability to the Company or its subsidiaries.

 

(ee)                            Disclosure Controls.  The Company and its
subsidiaries maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that complies
with the requirements of the Exchange Act and that is designed to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure.  The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

 

(ff)                              Accounting Controls.  The Company and its
subsidiaries maintain systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that comply with the requirements
of the Exchange Act and have been designed by, or under the supervision of, the
Company’s principal executive and

 

11

--------------------------------------------------------------------------------


 

principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including, but not limited to internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences and (v) interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum fairly presents the information called
for in all material respects and is prepared in accordance with the Commission’s
rules and guidelines applicable thereto.  Except as disclosed in the Time of
Sale Information and the Offering Memorandum, there are no material weaknesses
in the Company’s internal controls.  The Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: (i) all
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting which are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information; and (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal controls over financial reporting.

 

(gg)                            eXtensible Business Reporting Language. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

 

(hh)                          Insurance.  The Company and its subsidiaries have
insurance covering their respective properties, operations, personnel and
businesses, including business interruption insurance, which insurance is in
amounts and insures against such losses and risks as the Company considers to be
in accordance with customary industry practice for companies of comparable size,
market capitalization and stage of business and clinical development to protect
the Company and its subsidiaries and their respective businesses; and neither
the Company nor any of its subsidiaries has (i) received notice from any insurer
or agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business.

 

(ii)                                  No Unlawful Payments.  Neither the Company
nor any of its subsidiaries nor, to the knowledge of the Company, any director,
officer, employee, agent or other person associated with or acting on behalf of
the Company or any of its subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee , including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under 
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption law; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit.  The Company and its subsidiaries have
instituted, maintain and enforce,

 

12

--------------------------------------------------------------------------------


 

and will continue to maintain and enforce, policies and procedures designed to
promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws.

 

(jj)                                Compliance with Anti-Money Laundering Laws. 
The operations of the Company and its subsidiaries are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements, including those of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

(kk)                          No Conflicts with Sanctions Laws.  Neither the
Company nor any of its subsidiaries, nor, to the knowledge of the Company, any
director, officer, employee, agent, affiliate or other person associated with or
acting on behalf of the Company or any of its subsidiaries is currently the
subject or the target of any sanctions administered or enforced by the U.S.
government, (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company or any of its
subsidiaries located, organized or resident in a country or territory that is
the subject or target of Sanctions, including, without limitation, Cuba, Iran,
North Korea, Sudan, Syria and Crimea (each, a “Sanctioned Country”); and the
Company will not directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity
(i) to fund or facilitate any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or target of Sanctions,
(ii) to fund or facilitate any activities of or business in any Sanctioned
Country or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
underwriter, initial purchaser, advisor, investor or otherwise) of Sanctions. 
For the past five years, the Company and its subsidiaries have not knowingly
engaged in and are not now knowingly engaged in any dealings or transactions
with any person that at the time of the dealing or transaction is or was the
subject or the target of Sanctions or with any Sanctioned Country.

 

(ll)                                  No Restrictions on Subsidiaries.  No
subsidiary of the Company is currently prohibited, directly or indirectly, under
any agreement or other instrument to which it is a party or is subject, from
paying any dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company.

 

(mm)                  No Broker’s Fees.  Neither the Company nor any of its
subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
any of them or any Initial Purchaser for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Securities.

 

(nn)                          Rule 144A Eligibility.  On the Closing Date, the
Securities will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
an automated inter-dealer quotation system; and each of the Time of Sale
Information, as of the Time of Sale, and the Offering Memorandum, as of its
date, contains or will contain all the information that, if requested by a
prospective

 

13

--------------------------------------------------------------------------------


 

purchaser of the Securities, would be required to be provided to such
prospective purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

 

(oo)                          No Integration.  Neither the Company nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) has, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(pp)                          No General Solicitation or Directed Selling
Efforts.  None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
representation is made) has (i) solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D other than by means of a
Permitted General Solicitation or in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in
any directed selling efforts within the meaning of Regulation S under the
Securities Act (“Regulation S”), and all such persons have complied with the
offering restrictions requirement of Regulation S.

 

(qq)                          Securities Law Exemptions.  Assuming the accuracy
of the representations and warranties of the Initial Purchasers contained in
Section 2(b) (including Annex B hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.

 

(rr)                                No Stabilization.  The Company has not
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.

 

(ss)                              Business with Cuba.  The Company has complied
with all provisions of Section 517.075, Florida Statutes (Chapter 92-198, Laws
of Florida, as amended) relating to doing business with the Government of Cuba
or with any person or affiliate located in Cuba.

 

(tt)                                Margin Rules.  Neither the issuance, sale
and delivery of the Securities nor the application of the proceeds thereof by
the Company as described in the Time of Sale Information and the Offering
Memorandum will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board of Governors.

 

(uu)                          Forward-Looking Statements.  No forward-looking
statement (within the meaning of Section 27A of the Securities Act and
Section 21E of the Exchange Act) contained in the Time of Sale Information and
the Offering Memorandum has been made or reaffirmed without a reasonable basis
or has been disclosed other than in good faith.

 

(vv)                          Statistical and Market Data.  Nothing has come to
the attention of the Company that has caused the Company to believe that the
statistical and market-related data included or incorporated by reference in the
Time of Sale Information and the Offering Memorandum is not based on or derived
from sources that are reliable and accurate in all material respects.

 

(ww)                      Sarbanes-Oxley Act.  There is and has been no failure
on the part of the Company, or to the knowledge of the Company, or any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act of 2002, as amended and the rules and
regulations promulgated in

 

14

--------------------------------------------------------------------------------


 

connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

 

(xx)                          FDA Compliance.  Except as described in each of
the each of the Time of Sale Information and the Offering Memorandum, the
Company:  (A) is and at all times has been in material compliance with all
statutes, rules or regulations of the U.S. Food and Drug Administration (“FDA”)
and other comparable federal, state, local or foreign governmental or regulatory
authority (“Governmental Authority”) applicable to the ownership, testing,
development, manufacture, packaging, processing, use, distribution, marketing,
labeling, promotion, sale, offer for sale, storage, import, export or disposal
of any product under development, manufactured or distributed by the Company
(“Applicable Laws”); (B) has not received any FDA Form 483, notice of adverse
finding, warning letter, untitled letter or other correspondence or notice from
the FDA or any Governmental Authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”), which would,
individually or in the aggregate, result in a Material Adverse Effect;
(C) possesses all material Authorizations and such Authorizations are valid and
in full force and effect and the Company is not in material violation of any
term of any such Authorizations; (D) has not received notice of any claim,
action, suit, proceeding, hearing, enforcement, investigation, arbitration or
other action from the FDA or any Governmental Authority or third party alleging
that any product operation or activity is in material violation of any
Applicable Laws or Authorizations and has no knowledge that the FDA or any
Governmental Authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (E) has not received
notice that the FDA or any Governmental Authority has taken, is taking or
intends to take action to limit, suspend, modify or revoke any material
Authorizations and has no knowledge that the FDA or any Governmental Authority
is considering such action; and (F) has filed, obtained, maintained or submitted
all material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
materially complete and correct on the date filed (or were corrected or
supplemented by a subsequent submission).

 

(yy)                          Clinical Studies.  The studies, tests and
preclinical and clinical trials conducted by or, to the Company’s knowledge, on
behalf of the Company were and, if still ongoing, are being conducted in all
material respects in accordance with experimental protocols, procedures and
controls pursuant to accepted professional scientific standards and all
Applicable Laws and Authorizations, including, without limitation, the Federal
Food, Drug and Cosmetic Act and the rules and regulations promulgated thereunder
(collectively, “FFDCA”); the descriptions of the results of such studies, tests
and trials contained in each of the Time of Sale Information and the Offering
Memorandum are, to the Company’s knowledge, accurate and complete in all
material respects and fairly present the data derived from such studies, tests
and trials; except to the extent disclosed in each of the Time of Sale
Information and the Offering Memorandum, the Company is not aware of any
studies, tests or trials, the results of which the Company believes reasonably
call into question the study, test, or trial results described or referred to in
the Time of Sale Information and the Offering Memorandum when viewed in the
context in which such results are described and the clinical state of
development; and, except to the extent disclosed in each of the Time of Sale
Information and the Offering Memorandum, the Company has not received any
notices or correspondence from the FDA or any Governmental Authority requiring
the termination, suspension or material modification of any studies, tests or
preclinical or clinical trials conducted by or on behalf of the Company.

 

15

--------------------------------------------------------------------------------


 

(zz)                            Compliance with Health Care Laws.  The Company
is not a party to or has any ongoing reporting obligations pursuant to any
corporate integrity agreements, deferred prosecution agreements, monitoring
agreements, consent decrees, settlement orders, plans of correction or similar
agreements with or imposed by any Governmental Authority. Additionally, neither
the Company nor any of its employees, officers or directors has been excluded,
suspended or debarred from participation in any government health care program
or human clinical research or, to the knowledge of the Company, is subject to a
governmental inquiry, investigation, proceeding, or other similar action that
could reasonably be expected to result in debarment, suspension, or exclusion.

 

4.                                      Further Agreements of the Company.  The
Company covenants and agrees with each Initial Purchaser that:

 

(a)                                 Delivery of Copies.  The Company will
deliver to the Initial Purchasers as many copies of the Preliminary Offering
Memorandum, any other Time of Sale Information, any Issuer Written Communication
and the Offering Memorandum (including all amendments and supplements thereto)
as the Representative may reasonably request.

 

(b)                                 Offering Memorandum, Amendments or
Supplements.  Before finalizing the Offering Memorandum or making or
distributing any amendment or supplement to any of the Time of Sale Information
or the Offering Memorandum or filing with the Commission any document that will
be incorporated by reference therein, the Company will furnish to the
Representative and counsel for the Initial Purchasers a copy of the proposed
Offering Memorandum or such amendment or supplement or document to be
incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which the Representative reasonably objects.

 

(c)                                  Additional Written Communications.  Before
making, preparing, using, authorizing, approving or referring to any Issuer
Written Communication, the Company will furnish to the Representative and
counsel for the Initial Purchasers a copy of such written communication for
review and will not make, prepare, use, authorize, approve or refer to any such
written communication to which the Representative reasonably objects.

 

(d)                                 Notice to the Representative.  The Company
will advise the Representative promptly, and confirm such advice in writing,
(i) of the issuance by any governmental or regulatory authority of any order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication, any Permitted General Solicitation or the Offering
Memorandum or the initiation or threatening of any proceeding for that purpose;
(ii) of the occurrence of any event or development at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication, any Permitted
General Solicitation or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication, any Permitted General Solicitation or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication, any Permitted General Solicitation or the Offering Memorandum or
suspending any such qualification of the Securities and, if any such order is
issued, will obtain as soon as possible the withdrawal thereof.

 

16

--------------------------------------------------------------------------------


 

(e)                                  Ongoing Compliance of the Offering
Memorandum and Time of Sale Information.  (1) If at any time prior to the
completion of the initial offering of the Securities (i) any event or
development shall occur or condition shall exist as a result of which the
Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances existing
when the Offering Memorandum is delivered to a purchaser, not misleading or
(ii) it is necessary to amend or supplement the Offering Memorandum to comply
with law, the Company will immediately notify the Initial Purchasers thereof and
forthwith prepare and, subject to paragraph (b) above, furnish to the Initial
Purchasers such amendments or supplements to the Offering Memorandum (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in the Offering Memorandum as so
amended or supplemented (or including such document to be incorporated by
reference therein) will not, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, be misleading or so that the
Offering Memorandum will comply with law and (2) if at any time prior to the
Closing Date (i) any event or development shall occur or condition shall exist
as a result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement any of the Time of Sale Information
to comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to any of the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading.

 

(f)                                   Blue Sky Compliance.  The Company will
qualify the Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Representative shall reasonably request and will
continue such qualifications in effect so long as required for the offering and
resale of the Securities; provided that the Company shall not be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

 

(g)                                  Clear Market.  For a period of 60 days
after the date of the offering of the Securities, the Company will not
(i) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, or file with the Commission a registration statement under the
Securities Act relating to, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, or publicly
disclose the intention to make any offer, sale, pledge, disposition or filing,
or (ii) enter into any swap or other agreement that transfers, in whole or in
part, any of the economic consequences of ownership of the Common Stock or any
such other securities, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, without the prior written consent of the
Representative, other than (a) the Securities to be sold hereunder, (b) any
shares of Common Stock of the Company issued upon the exercise of options
granted under existing employee equity incentive plans, (c) any stock option,
restricted stock unit, restricted stock grant or other equity incentive issued
or granted pursuant to existing employee equity incentive plans and (d) shares
of Common Stock of the Company or securities convertible into or exercisable or
exchangeable for shares of Common Stock of the Company representing in the
aggregate no more than 5% of the Company’s issued and outstanding shares of

 

17

--------------------------------------------------------------------------------


 

Common Stock as of the date of this Agreement, which may be sold or issued only
to collaborators, vendors, manufacturers, distributors, customers or other
similar parties pursuant to a collaboration, licensing agreement, strategic
alliance, manufacturing or distribution arrangement or similar transaction, so
long as recipients of such securities agree to be bound by a lock-up agreement
in substantially the form attached as Exhibit A hereto.

 

(i)                                     Use of Proceeds.  The Company will apply
the net proceeds from the sale of the Securities as described in each of the
Time of Sale Information and the Offering Memorandum under the heading “Use of
Proceeds”.

 

(j)                                    No Stabilization.  The Company will not
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities and will not take any action prohibited by Regulation M under the
Exchange Act in connection with the distribution of the Securities contemplated
hereby.

 

(k)                                 Underlying Securities. The Company will
reserve and keep available at all times, free of pre-emptive rights, shares of
Common Stock for the purpose of enabling the Company to satisfy all obligations
to issue the Underlying Securities upon conversion of the Securities.  The
Company will use its best efforts to cause the Underlying Securities to be
listed on the Exchange.

 

(l)                                     Supplying Information.  While the
Securities remain outstanding and are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, the Company will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities, prospective
purchasers of the Securities designated by such holders and securities analysts,
in each case upon request, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

 

(m)                             DTC.  The Company will assist the Initial
Purchasers in arranging for the Securities to be eligible for clearance and
settlement through DTC.

 

(n)                                 No Resales by the Company.  During the
period from the Closing Date until one year after the Closing Date or the
Additional Closing Date, if applicable, the Company will not, and will not
permit any of its affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Securities that have been acquired by any of them, except
for Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

 

(o)                                 No Integration.  Neither the Company nor any
of its affiliates (as defined in Rule 501(b) of Regulation D) will, directly or
through any agent, sell, offer for sale, solicit offers to buy or otherwise
negotiate in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(p)                                 No General Solicitation or Directed Selling
Efforts.  None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D with the prior written consent of the
Representative or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

 

18

--------------------------------------------------------------------------------


 

5.                                      Certain Agreements of the Initial
Purchasers.  Each Initial Purchaser hereby represents and agrees that it has not
and will not use, authorize use of, refer to, or participate in the planning for
use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities other than (i) the Preliminary
Offering Memorandum and the Offering Memorandum, (ii) a written communication
that contains no “issuer information” (as defined in Rule 433(h)(2) under the
Securities Act) that was not included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or Annex D or prepared pursuant to
Section 4(c) above (including any electronic road show) or Section 4(p) above,
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.

 

6.                                      Conditions of Initial Purchasers’
Obligations.  The obligation of each Initial Purchaser to purchase the
Underwritten Securities on the Closing Date or the Option Securities on the
Additional Closing Date, as the case may be, as provided herein is subject to
the performance by the Company of its covenants and other obligations hereunder
and to the following additional conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company contained herein shall be true and
correct on the date hereof and on and as of the Closing Date or the Additional
Closing Date, as the case may be; and the statements of the Company and its
officers made in any certificates delivered pursuant to this Agreement shall be
true and correct on and as of the Closing Date or the Additional Closing Date,
as the case may be.

 

(b)                                 No Downgrade.  Subsequent to the earlier of
(A) the Time of Sale and (B) the execution and delivery of this Agreement, if
there are any debt securities or preferred stock of, or guaranteed by, the
Company or any of its subsidiaries that are rated by a “national recognized
statistical rating organization,” (i) no downgrading shall have occurred in the
rating accorded any securities or preferred stock issued or guaranteed by the
Company or any of its subsidiaries by any “nationally recognized statistical
rating organization”, as such term is defined under Section 3(a)(62) under the
Exchange Act and (ii) no such organization shall have publicly announced that it
has under surveillance or review, or has changed its outlook with respect to,
its rating of any securities or preferred stock issued or guaranteed by the
Company or any of its subsidiaries (other than an announcement with positive
implications of a possible upgrading).

 

(c)                                  No Material Adverse Change.  No event or
condition of a type described in Section 3(g) hereof shall have occurred or
shall exist, which event or condition is not described in the Time of Sale
Information (excluding any amendment or supplement thereto) and the Offering
Memorandum (excluding any amendment or supplement thereto) and the effect of
which in the judgment of the Representative makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the Closing Date or the Additional Closing Date, as the case may be, on the
terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

(d)                                 Officer’s Certificate.  The Representative
shall have received on and as of the Closing Date or the Additional Closing
Date, as the case may be, a certificate of the chief financial officer or chief
accounting officer of the Company and one additional executive officer of the
Company satisfactory to the Representative (i) confirming that such officers
have carefully reviewed the Time of Sale Information and the Offering Memorandum
and, to the best knowledge of such officers, the representations set forth in
Sections 3(b) and 3(d)

 

19

--------------------------------------------------------------------------------


 

hereof are true and correct, (ii) confirming that the other representations and
warranties of the Company in this Agreement are true and correct and that the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to such Closing Date or
the Additional Closing Date, as the case may be, and (iii) to the effect set
forth in paragraphs (b) and (c) above.

 

(e)                                  Comfort Letters.  On the date of this
Agreement and on the Closing Date or the Additional Closing Date, as the case
may be, Ernst & Young LLP shall have furnished to the Representative, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in the Time of Sale Information and the Offering
Memorandum; provided, that the letter delivered on the Closing Date or the
Additional Closing Date, as the case may be, shall use a “cut-off” date no more
than three business days prior to such Closing Date or such Additional Closing
Date, as the case may be.

 

(f)                                   Opinion and 10b-5 Statement of Counsel for
the Company.  Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., counsel for
the Company, shall have furnished to the Representative, at the request of the
Company, their written opinion and 10b-5 statement, dated the Closing Date or
the Additional Closing Date, as the case may be, and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representative,
to the effect set forth in Annex E-1 hereto.

 

(g)                                  Opinions of Special Intellectual Property
Counsels for the Company.  Each of (i) Sterne, Kessler, Goldstein & Fox
P.L.L.C., special intellectual property counsel for the Company, and
(ii) McCarter & English, LLP, special intellectual property counsel for the
Company, shall have furnished to the Representative, at the request of the
Company, their written opinions, dated the Closing Date or the Additional
Closing Date, as the case may be, and addressed to the Initial Purchasers, in
form and substance reasonably satisfactory to the Representatives, to the effect
set forth in Annex E-2 and Annex E-3 hereto, respectively.

 

(h)                                 Opinion and 10b-5 Statement of Counsel for
the Initial Purchasers.  The Representative shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, an opinion and
10b-5 statement of Latham & Watkins LLP, counsel for the Initial Purchasers,
with respect to such matters as the Representative may reasonably request, and
such counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

 

(i)                                     No Legal Impediment to Issuance.  No
action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that would, as of the Closing Date or the
Additional Closing Date, as the case may be, prevent the issuance or sale of the
Securities; and no injunction or order of any federal, state or foreign court
shall have been issued that would, as of the Closing Date or the Additional
Closing Date, as the case may be, prevent the issuance or sale of the
Securities.

 

(j)                                    Good Standing.  The Representative shall
have received on and as of the Closing Date or the Additional Closing Date, as
the case may be, satisfactory evidence of the good standing of the Company and
its subsidiaries in their respective jurisdictions of organization and their
good standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.

 

20

--------------------------------------------------------------------------------


 

(k)                                 DTC.  The Securities shall be eligible for
clearance and settlement through DTC.

 

(l)                                     Exchange Listing.  An application for
the listing of the Underlying Securities shall have been submitted.

 

(m)                             Lock-up Agreements.  The “lock-up” agreements,
each substantially in the form of Exhibit A hereto, between you and certain
shareholders, officers and directors of the Company relating to sales and
certain other dispositions of shares of Common Stock or certain other
securities, delivered to you on or before the date hereof, shall be full force
and effect on the Closing Date or Additional Closing Date, as the case may be.

 

(n)                                 Additional Documents.  On or prior to the
Closing Date or the Additional Closing Date, as the case may be, the Company
shall have furnished to the Representative such further certificates and
documents as the Representative may reasonably request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
The Company agrees to indemnify and hold harmless each Initial Purchaser, its
affiliates, directors and officers and each person, if any, who controls such
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities (including, without limitation, reasonable legal fees
and other expenses incurred in connection with any suit, action or proceeding or
any claim asserted, as such fees and expenses are incurred), joint or several,
that arise out of, or are based upon, any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
any of the other Time of Sale Information, any Issuer Written Communication, any
Permitted General Solicitation, any road show as defined in Rule 433(h) under
the Securities Act (a “road show”) or the Offering Memorandum (or any amendment
or supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in subsection (b) below.

 

(b)                                 Indemnification of the Company.  Each
Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless the Company, its directors, its officers and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the indemnity set forth in
paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representative
expressly for use in the Preliminary Offering Memorandum, any of the other Time
of Sale Information (including any of the other Time of Sale Information that
has subsequently been amended), any Issuer Written Communication, any

 

21

--------------------------------------------------------------------------------


 

Permitted General Solicitation, any road show or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the following
information in the Offering Memorandum furnished on behalf of each Initial
Purchaser: the information contained in the fourth sentence of the eighth
paragraph and the thirteenth paragraph under the caption “Plan of distribution.

 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above.  If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding, as incurred.  In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the reasonable fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  It
is understood and agreed that the Indemnifying Person shall not, in connection
with any proceeding or related proceeding in the same jurisdiction, be liable
for the fees and expenses of more than one separate firm (in addition to any
local counsel) for all Indemnified Persons, and that all such fees and expenses
shall be paid or reimbursed as they are incurred.  Any such separate firm for
any Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by J.P. Morgan
Securities LLC and any such separate firm for the Company, its directors, its
officers and any control persons of the Company shall be designated in writing
by the Company.  The Indemnifying Person shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement.  No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person,

 

22

--------------------------------------------------------------------------------


 

from all liability on claims that are the subject matter of such proceeding and
(y) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any Indemnified Person.

 

(d)                                 Contribution.  If the indemnification
provided for in paragraphs (a) or (b) above is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company, on the one hand, and the
Initial Purchasers, on the other, from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company, on the one
hand, and the Initial Purchasers, on the other, in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other, shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities.  The relative
fault of the Company, on the one hand, and the Initial Purchasers, on the other,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or by
the Initial Purchasers and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

(e)                                  Limitation on Liability.  The Company and
the Initial Purchasers agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
(even if the Initial Purchasers were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above.  The amount paid or payable
by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim. 
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.

 

(f)                                   Non-Exclusive Remedies.  The remedies
provided for in this Section 7 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity.

 

8.                                      Effectiveness of Agreement.  This
Agreement shall become effective upon the execution and delivery hereof by the
parties hereto.

 

23

--------------------------------------------------------------------------------


 

9.                                            Termination.  This Agreement may
be terminated in the absolute discretion of the Representative, by notice to the
Company, if after the execution and delivery of this Agreement and on or prior
to the Closing Date or, in the case of the Option Securities, prior to the
Additional Closing Date (i) trading generally shall have been suspended or
materially limited on or by any of the New York Stock Exchange or The Nasdaq
Global Market; (ii) trading of any securities issued or guaranteed by the
Company shall have been suspended on any exchange or in any over-the-counter
market; (iii) a general moratorium on commercial banking activities shall have
been declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the judgment of the Representative, is material and adverse and makes
it impracticable or inadvisable to proceed with the offering, sale or delivery
of the Securities on the Closing Date or the Additional Closing Date, as the
case may be, on the terms and in the manner contemplated by this Agreement, the
Time of Sale Information and the Offering Memorandum.

 

10.                               Defaulting Initial Purchaser.  (a) If, on the
Closing Date or the Additional Closing Date, as the case may be, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder on such date, the non-defaulting Initial Purchasers
may in their discretion arrange for the purchase of such Securities by other
persons satisfactory to the Company on the terms contained in this Agreement. 
If, within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms.  If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Company may postpone the
Closing Date or the Additional Closing Date, as the case may be, for up to five
full business days in order to effect any changes that in the opinion of counsel
for the Company or counsel for the Initial Purchasers may be necessary in the
Time of Sale Information, the Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Offering Memorandum that
effects any such changes.  As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 10, purchases Securities that a defaulting Initial Purchaser agreed
but failed to purchase.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate number of Securities that remain
unpurchased on the Closing Date or the Additional Closing Date, as the case may
be, does not exceed one-eleventh of the aggregate number of Securities to be
purchased on such date, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the number of Securities that such
Initial Purchaser agreed to purchase hereunder on such date plus such Initial
Purchaser’s pro rata share (based on the number of Securities that such Initial
Purchaser agreed to purchase on such date) of the Securities of such defaulting
Initial Purchaser or Initial Purchasers for which such arrangements have not
been made.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate number of Securities that remain
unpurchased on the Closing Date or the Additional Closing Date, as the case may
be, exceeds one-eleventh of the aggregate principal amount of Securities to be
purchased on such date, or if the Company shall not exercise the right described
in paragraph (b) above, then this Agreement or, with respect to any Additional
Closing Date, the obligation of the Initial Purchasers to purchase Securities on
the Additional Closing Date, as the case may be, shall terminate without
liability on the part of the

 

24

--------------------------------------------------------------------------------


 

non-defaulting Initial Purchasers.  Any termination of this Agreement pursuant
to this Section 10 shall be without liability on the part of the Company, except
that the Company will continue to be liable for the payment of expenses as set
forth in Section 11 hereof and except that the provisions of Section 7 hereof
shall not terminate and shall remain in effect.

 

(d)                                 Nothing contained herein shall relieve a
defaulting Initial Purchaser of any liability it may have to the Company or any
non-defaulting Initial Purchaser for damages caused by its default.

 

11.                               Payment of Expenses.  (a)  Whether or not the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated, the Company will pay or cause to be paid all costs and expenses
incident to the performance of its obligations hereunder, including without
limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication, any Permitted General Solicitation and the Offering
Memorandum (including any amendments and supplements thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s counsel
and independent accountants; (v) the fees and expenses incurred in connection
with the registration or qualification and determination of eligibility for
investment of the Securities under the laws of such jurisdictions as the
Representative may designate and the preparation, printing and distribution of a
Blue Sky Memorandum (including the related fees and expenses of counsel for the
Initial Purchasers, which fees and expenses shall not exceed $10,000 in the
aggregate); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by DTC; and (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors.

 

(b)                                 If (i) this Agreement is terminated pursuant
to Section 9, (ii) the Company for any reason fails to tender the Securities for
delivery to the Initial Purchasers or (iii) the Initial Purchasers decline to
purchase the Securities for any reason permitted under this Agreement, the
Company agrees to reimburse the Initial Purchasers for all out-of-pocket costs
and expenses (including the fees and expenses of their counsel) reasonably
incurred by the Initial Purchasers in connection with this Agreement and the
offering contemplated hereby.

 

12.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and the officers and directors and any
controlling persons referred to in Section 7 hereof.  Nothing in this Agreement
is intended or shall be construed to give any other person any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.  No purchaser of Securities from any Initial
Purchaser shall be deemed to be a successor merely by reason of such purchase.

 

13.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Company and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company or the Initial Purchasers pursuant to this Agreement or any
certificate delivered pursuant hereto shall survive the delivery of and payment
for the Securities and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Company or the Initial Purchasers.

 

14.                               Certain Defined Terms.  For purposes of this
Agreement, (a) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the Securities Act; (b) the term
“business

 

25

--------------------------------------------------------------------------------


 

day” means any day other than a day on which banks are permitted or required to
be closed in New York City; (c) the term “subsidiary” has the meaning set forth
in Rule 405 under the Securities Act; and (d) the term “significant subsidiary”
has the meaning set forth in Rule 1-02 of Regulation S-X under the Exchange Act.

 

15.                               Compliance with USA Patriot Act.  In
accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.

 

16.                               Miscellaneous. 
(a)                                           Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted and confirmed by any standard form of
telecommunication.  Notices to the Initial Purchasers shall be given to the
Representative c/o J.P. Morgan Securities LLC, 383 Madison Avenue, New York, New
York 10179 (fax: (212) 622-8358); Attention: Equity Syndicate Desk, with a copy
to Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022, Facsimile:
(212) 751-4864; Attention: Witold Balaban, Esq. and Cheston J. Larson, Esq. 
Notices to the Company shall be given to it at ImmunoGen, Inc., 830 Winter
Street, Waltham, Massachusetts 02451, Facsimile: (781) 207-0265; Attention:
Secretary, with a  copy to Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
One Financial Center, Boston, Massachusetts 02110, Facsimile: (617) 542-2241;
Attention: Jonathan L. Kravetz, Esq. and Daniel T. Kajunski, Esq.

 

(b)                                 Governing Law.  This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York applicable to agreements made and to be performed in such state.

 

(c)                                  Counterparts.  This Agreement may be signed
in counterparts (which may include counterparts delivered by any standard form
of telecommunication), each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

(d)                                 Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

(e)                                  Headings.  The headings herein are included
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

(f)                                   Xtract Research LLC.  The Company hereby
agrees that the Initial Purchasers may provide copies of the Preliminary
Offering Memorandum and the Final Offering Memorandum relating to the offering
of the Securities and any other agreements or documents relating thereto,
including, without limitation, trust indentures, to Xtract Research LLC
(“Xtract”) following the completion of the offering for inclusion in an online
research service sponsored by Xtract, access to which is restricted to
“qualified institutional buyers” as defined in Rule 144A under the Securities
Act.

 

26

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

IMMUNOGEN, INC.

 

 

 

 

 

By:

/s/ David B. Johnston

 

Name:

David Johnston

 

Title:

CFO

 

Accepted: As of the date first written above

 

J.P. MORGAN SECURITIES LLC

 

For itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

 

 

By:

/s/ Santosh Sreenivasan

 

Name:

Santosh Sreenivasan

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Purchaser

 

Principal Amount

 

 

 

 

 

J.P. Morgan Securities LLC

 

$

78,823,000

 

Canaccord Genuity Inc.

 

$

7,059,000

 

Oppenheimer & Co. Inc.

 

$

7,059,000

 

William Blair & Company, L.L.C.

 

$

7,059,000

 

Total

 

$

100,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Subsidiaries

 

 

 

Jurisdiction

 

Hurricane, LLC

 

Massachusetts

 

ImmunoGen Europe Limited

 

United Kingdom

 

ImmunoGen Securities Corp. 

 

Massachusetts

 

 

--------------------------------------------------------------------------------


 

Annex A

 

Time of Sale Information

 

Term sheet containing the terms of the Securities, substantially in the form of
Annex C

 

--------------------------------------------------------------------------------


 

Annex B

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)           Each Initial Purchaser acknowledges that the Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b)           Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)            Such Initial Purchaser has offered and sold the Securities, and
will offer and sell the Securities, (A) as part of their distribution at any
time and (B) otherwise until 40 days after the later of the commencement of the
offering of the Securities and the Closing Date, only in accordance with
Regulation S under the Securities Act (“Regulation S”) or Rule 144A or any other
available exemption from registration under the Securities Act.

 

(ii)           None of such Initial Purchaser or any of its affiliates or any
other person acting on its or their behalf has engaged or will engage in any
directed selling efforts with respect to the Securities, and all such persons
have complied and will comply with the offering restrictions requirement of
Regulation S.

 

(iii)          At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.”

 

(iv)          Such Initial Purchaser has not and will not enter into any
contractual arrangement with any distributor with respect to the distribution of
the Securities, except with its affiliates or with the prior written consent of
the Company.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

--------------------------------------------------------------------------------


 

(c)           Each Initial Purchaser acknowledges that no action has been or
will be taken by the Company that would permit a public offering of the
Securities, or possession or distribution of any of the Time of Sale
Information, the Offering Memorandum, any Issuer Written Communication or any
other offering or publicity material relating to the Securities, in any country
or jurisdiction where action for that purpose is required.

 

 

--------------------------------------------------------------------------------


 

Annex C

 

Pricing Term Sheet

 

--------------------------------------------------------------------------------


 

Annex D

 

Permitted General Solicitation

 

--------------------------------------------------------------------------------


 

Annex E-1

 

Form of Opinion and 10b-5 Statement of Counsel for the Company

 

--------------------------------------------------------------------------------


 

Annex E-2

 

Form of Opinion of Sterne, Kessler, Goldstein & Fox, P.L.L.C.

 

--------------------------------------------------------------------------------


 

Annex E-3

 

Form of Opinion of McCarter & English, LLP

 

--------------------------------------------------------------------------------


 

Annex F

 

Launch Press Release

 

IMMUNOGEN ANNOUNCES PROPOSED $100 MILLION OFFERING OF CONVERTIBLE SENIOR NOTES
DUE 2021

 

Waltham, MA, June 13, 2016 — ImmunoGen, Inc.  (NASDAQ: IMGN) today announced its
intention to offer and sell to the initial purchasers, subject to market and
other conditions, $100 million aggregate principal amount of convertible senior
notes due 2021 (the “Notes”) in a private placement. The Notes will be offered
by the initial purchasers only to qualified institutional buyers pursuant to
Rule 144A under the Securities Act of 1933, as amended (the “Act”). The sale is
expected to close on June 20, 2016. ImmunoGen also intends to grant the initial
purchasers of the Notes an option, exercisable for 30 days, to purchase up to an
additional $15 million aggregate principal amount of the Notes on the same terms
and conditions to cover over-allotments, if any.

 

The Notes will be senior unsecured obligations of ImmunoGen, and interest will
be payable semi-annually.  The Notes will be convertible by the holders at their
option at any time prior to the close of business on the business day
immediately preceding the maturity date of July 1, 2021. Upon conversion, the
holders will receive shares of ImmunoGen’s common stock.  Upon specified
corporate events, subject to certain conditions, holders may require ImmunoGen
to repurchase for cash all or part of their Notes at a price equal to 100% of
the principal amount of the Notes to be repurchased, plus accrued and unpaid
interest. Following certain corporate events that occur prior to the stated
maturity date, ImmunoGen will increase the conversion rate for a holder who
elects to convert the Notes in connection with such a corporate event in certain
circumstances. The interest rate, initial conversion rate and other terms of the
Notes will be determined at the time of pricing of the offering.

 

ImmunoGen intends to the use net proceeds of the offering for its operations,
including but not limited to clinical trial expenditures, including the
manufacture of ImmunoGen’s experimental therapies, other research and
development expenditures, and other corporate purposes, capital expenditures and
working capital.

 

The Notes will be offered to qualified institutional buyers pursuant to
Rule 144A under the Act. Neither the Notes nor the shares of ImmunoGen’s common
stock issuable upon conversion of the Notes have been registered under the Act
or the securities laws of any other jurisdiction and may not be offered or sold
in the United States absent registration or an applicable exemption from such
registration requirements.

 

This press release does not constitute an offer to sell, or a solicitation of an
offer to buy, nor shall there be any sale of these securities in any state or
jurisdiction in which such offer, solicitation or sale is unlawful.  Any offers
of the securities will be made only by means of a private offering memorandum
pursuant to Rule 144A under the Act.

 

About ImmunoGen

 

ImmunoGen is a clinical-stage biotechnology company that develops targeted
cancer therapeutics using its proprietary antibody drug conjugates (“ADC”)
technology. ImmunoGen’s lead product candidate, mirvetuximab soravtansine, is
being advanced to Phase 3 testing for FRα-positive platinum-resistant ovarian
cancer, and is also in Phase 1b/2 testing in combination regimens for
earlier-stage disease. ImmunoGen’s ADC technology is used in  Roche’s marketed
product, Kadcyla®, and in two other clinical-stage ImmunoGen product candidates,
and in programs in development by partners Amgen, Bayer, Biotest, CytomX, Lilly,
Novartis, Sanofi and Takeda.

 

Forward-Looking Statements

 

This press release contains forward-looking statements made pursuant to the safe
harbor provisions of the Private Securities Litigation Reform Act of 1995, as
amended, including statements about whether or not we will offer the Notes or
consummate the offering, the anticipated terms of the Notes and the offering,
and the anticipated use of the proceeds from the offering. Actual results or
developments may differ materially from those projected or implied in these
forward-looking statements. Factors that may cause such a difference include,
without limitation, risks and uncertainties related to whether or not we will be
able to raise capital through the sale of the Notes, the final terms of the
proposed offering, market and other conditions, the satisfaction of customary
closing conditions related to the

 

--------------------------------------------------------------------------------


 

proposed offering and the impact of general economic, industry or political
conditions in the United States or internationally. There can be no assurance
that we will be able to complete the proposed offering on the anticipated terms,
or at all. You should not place undue reliance on these forward-looking
statements, which apply only as of the date of this press release. Additional
risks and uncertainties relating to the proposed offering, ImmunoGen and our
business can be found under the heading “Risk Factors” in the filings that we
periodically make with the Securities and Exchange Commission. In addition, the
forward-looking statements included in this press release represent our views as
of the date of this press release. We anticipate that subsequent events and
developments will cause our views to change. However, while we may elect to
update these forward-looking statements at some point in the future, we
specifically disclaim any obligation to do so. These forward-looking statements
should not be relied upon as representing our views as of any date subsequent to
the date of this press release.

 

--------------------------------------------------------------------------------


 

Annex G

 

Pricing Press Release

 

IMMUNOGEN ANNOUNCES PRICING OF $100 MILLION OFFERING OF 4.50% CONVERTIBLE SENIOR
NOTES DUE 2021

 

WALTHAM, MA, June 15, 2016 — ImmunoGen, Inc. (NASDAQ: IMGN) today announced the
pricing of $100 million aggregate principal amount of its 4.50% convertible
senior notes due 2021 (the “Notes”) in a private placement. The Notes will be
offered by the initial purchasers only to qualified institutional buyers
pursuant to Rule 144A under the Securities Act of 1933, as amended (the “Act”).
ImmunoGen also granted the initial purchasers of the Notes an option,
exercisable for 30 days, to purchase up to an additional $15 million aggregate
principal amount of the Notes on the same terms and conditions to cover any
overallotments.

 

The sale of the Notes to the initial purchasers is expected to settle on
June 20, 2016, subject to customary closing conditions, and is expected to
result in $96.7 million net proceeds to ImmunoGen, assuming no exercise of the
initial purchasers’ option to purchase additional Notes, or $111.2 million if
the initial purchasers exercise their option to purchase additional Notes in
full, after deducting the initial purchasers’ discounts and commissions and the
estimated offering expenses payable by ImmunoGen.

 

The Notes will be senior unsecured obligations of ImmunoGen, and will bear
interest at a rate of 4.50% per year. Interest will be payable semi-annually in
arrears on January 1 and July 1 of each year, beginning January 1, 2017. The
Notes will mature on July 1, 2021, unless earlier converted or repurchased.

 

ImmunoGen intends to the use net proceeds of the offering for its operations,
including but not limited to clinical trial expenditures, including the
manufacture of ImmunoGen’s experimental therapies, other research and
development expenditures, and other corporate purposes, capital expenditures and
working capital.

 

The Notes will be convertible by the holders at their option at any time prior
to the close of business on the business day immediately preceding the stated
maturity date, and upon conversion, the holders will receive shares of ImmunoGen
common stock. The initial conversion rate will be 238.7775 shares per $1,000
principal amount of Notes (equivalent to an initial conversion price of
approximately $4.19 per share). The initial conversion price represents a
premium of approximately 20% to the $3.49 per share last reported sale price of
ImmunoGen’s common stock on The NASDAQ Global Select Market on June 14, 2016.

 

Upon specified corporate events, subject to certain conditions, holders may
require ImmunoGen to repurchase for cash all or part of their Notes at a price
equal to 100% of the principal amount of the Notes to be repurchased, plus
accrued and unpaid interest. Following certain corporate events that occur prior
to the stated maturity date, ImmunoGen will increase the conversion rate for a
holder who elects to convert the Notes in connection with such a corporate event
in certain circumstances.

 

--------------------------------------------------------------------------------


 

The Notes are being offered to qualified institutional buyers pursuant to
Rule 144A under the Act. Neither the Notes nor the shares of ImmunoGen’s common
stock issuable upon conversion of the Notes have been registered under the Act
or the securities laws of any other jurisdiction and may not be offered or sold
in the United States absent registration or an applicable exemption from such
registration requirements.

 

This press release does not constitute an offer to sell, or a solicitation of an
offer to buy, nor shall there be any sale of these securities in any state or
jurisdiction in which such offer, solicitation or sale is unlawful. Any offers
of the securities will be made only by means of a private offering memorandum
pursuant to Rule 144A under the Act.

 

About ImmunoGen

 

ImmunoGen is a clinical-stage biotechnology company that develops targeted
cancer therapeutics using its proprietary antibody-drug conjugate (“ADC”)
technology. ImmunoGen’s lead product candidate, mirvetuximab soravtansine, is
being advanced to Phase 3 testing for FRα-positive platinum-resistant ovarian
cancer, and is also in Phase 1b/2 testing in combination regimens for
earlier-stage disease. ImmunoGen’s ADC technology is used in Roche’s marketed
product, Kadcyla®, and in three other clinical-stage ImmunoGen product
candidates, and in programs in development by partners Amgen, Bayer, Biotest,
CytomX, Lilly, Novartis, Sanofi and Takeda.

 

Forward-Looking Statements

 

This press release contains forward-looking statements made pursuant to the safe
harbor provisions of the Private Securities Litigation Reform Act of 1995, as
amended, including statements about the anticipated closing of the offering, and
the potential effects of such transactions, the expected effective conversion
price of the Notes, and the anticipated use of the proceeds from the offering.
Actual results or developments may differ materially from those projected or
implied in these forward-looking statements. Factors that may cause such a
difference include, without limitation, risks and uncertainties related to
whether or not we will be able to raise capital through the sale of the Notes,
market and other conditions, the satisfaction of customary closing conditions
related to the offering and the impact of general economic, industry or
political conditions in the United States or internationally. There can be no
assurance that we will be able to complete the offering on the anticipated
terms, or at all. You should not place undue reliance on these forward-looking
statements, which apply only as of the date of this press release. Additional
risks and uncertainties relating to the offering, ImmunoGen and our business can
be found under the heading “Risk Factors” in the filings that we periodically
make with the Securities and Exchange Commission. In addition, the
forward-looking statements included in this press release represent our views as
of the date of this press release. We anticipate that subsequent events and
developments will cause our views to change. However, while we may elect to
update these forward-looking statements at some point in the future, we
specifically disclaim any obligation to do so. These forward-looking statements
should not be relied upon as representing our views as of any date subsequent to
the date of this press release.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF LOCK-UP AGREEMENT

 

June    , 2016

 

J.P. MORGAN SECURITIES LLC

As Representative of

the several Initial Purchasers listed in

Schedule 1 to the Purchase

Agreement referred to below

 

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

 

Re:          ImmunoGen, Inc. – Rule 144A Offering

 

Ladies and Gentlemen:

 

The undersigned understands that you, as representative (the “Representative”)
of the several Initial Purchasers, propose to enter into a Purchase Agreement
(the “Purchase Agreement”) with ImmunoGen, Inc., a Massachusetts corporation
(the “Company”), providing for the purchase and initial resale (the “Placement”)
by the several Initial Purchasers named in Schedule 1 to the Purchase Agreement
(the “Initial Purchasers”), of Senior Unsecured Convertible Notes due 2021 of
the Company (the “Securities”).

 

In consideration of the Initial Purchasers’ agreement to purchase and make the
Placement of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of the Representative on behalf of the Initial
Purchasers, the undersigned will not, during the period (the “Lock-Up Period”)
ending 60 days after the date of the final offering memorandum relating to the
Placement (the “Offering Memorandum”), (1) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, directly or indirectly, any shares of Common Stock, $0.01 per
share par value, of the Company (the “Common Stock”) or any securities
convertible into or exercisable or exchangeable for Common Stock (including
without limitation, Common Stock or such other securities which may be deemed to
be beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and securities which may
be issued upon exercise of a stock option or warrant), or publicly disclose the
intention to make any such offer, sale, pledge or disposition, (2) enter into
any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Common Stock or such other securities,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise or (3) make any demand for or exercise any right with respect to the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock, in each case other than
(A) transfers of shares of Common Stock as a bona fide gift or gifts,
(B) transfers either during the undersigned’s lifetime or on death by will or
intestacy to the undersigned’s immediate family or to a trust, the beneficiaries
of which are the undersigned and a member or members of the undersigned’s
immediate family and (C) distributions of shares of Common Stock to members or
stockholders

 

1

--------------------------------------------------------------------------------


 

of the undersigned; provided that in the case of any transfer or distribution
pursuant to clause (A), (B) or (C), each donee or distributee shall execute and
deliver to the Representative a lock-up letter in the form of this paragraph;
and provided, further, that in the case of any transfer or distribution pursuant
to clause (A), (B) or (C), no filing by any party (donor, donee, transferor or
transferee) under the Securities Exchange Act of 1934, as amended, (the
“Exchange Act”) or other public announcement shall be required or shall be made
voluntarily in connection with such transfer or distribution (other than a
filing on a Form 5 made after the expiration of the Lock-Up Period referred to
above).  For the purposes of this paragraph, “immediate family” shall mean
spouse, domestic partner, lineal descendant (including adopted children),
father, mother, brother or sister of the transferor.  Notwithstanding the
lock-up restrictions described herein, the undersigned may (1) transfer or sell
any shares of Common Stock pursuant to any contract, instruction or plan meeting
the requirements of Rule 10b5-1 under the Exchange Act (a “10b5-1 Plan”) that
has been entered into by the undersigned prior to the date of the Offering
Memorandum and (2) at any time after the date hereof, establish any new 10b5-1
Plan (a “New Plan”), if then permitted by the Company and applicable law,
provided that the shares of Common Stock subject to such New Plan may not be
sold during the Lock-Up Period.

 

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement.  All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

 

The undersigned understands that, if the Purchase Agreement does not become
effective by July 31, 2016, or if the Purchase Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Securities to be sold thereunder, the
undersigned shall be released from all obligations under this Letter Agreement. 
The undersigned understands that the Initial Purchasers are entering into the
Purchase Agreement and proceeding with the Placement in reliance upon this
Letter Agreement.

 

This Letter Agreement and any claim, controversy or dispute arising under or
related to this Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.

 

2

--------------------------------------------------------------------------------